Title: From Benjamin Franklin to Cadwallader Colden, 13 September 1744
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Sept. 13. 1744
Dr. Mitchel, a Gentleman from Virginia, came to Town this Morning with Mr. Bertram, and we have been together all Day, which has hindred my Writing to you as I intended. We are to go to Mr. Logan’s tomorrow, when I shall have an Opportunity of knowing his Sentiments of your Piece on Fluxions. I am Sir Your most humble Servant
B Franklin
 Addressed: To  The Honbl Cadwalr Colden Esqr  N York  Free  BF